Exhibit 21.1 4Licensing Corporation Subsidiary List as of March 28, 2013 4Kids Digital Games, Inc. Delaware 4Kids Entertainment Home Video, Inc. Delaware 4Kids Entertainment Licensing, Inc. New York 4Kids Entertainment Music, Inc. Delaware 4Kids Productions, Inc. New York 4Kids Websites, Inc. Delaware 4LC Sports & Entertainment, Inc. Delaware 4LC Technology, Inc. Delaware 4signt Licensing Solutions, Inc. Delaware Leisure Concepts International, Inc. New York Pinwrest Development Group, LLC Delaware TC Digital Games, LLC Delaware TC Websites, LLC Delaware The Summit Media Group, Inc. New York World Martial Arts Productions, Inc. New York
